Citation Nr: 0113019	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1947 and from March 1949 to June 1952.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Department of 
Vetearns Affairs (VA) regional office (RO) in Roanoke, 
Virginia, that denied the appellant's claim for death pension 
benefits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

2.  The veteran's countable income, for an annualized period 
beginning in 1999, did not exceed the maximum annual income 
limitation for a surviving spouse with no dependents.


CONCLUSION OF LAW

Legal entitlement under the law to improved death pension 
benefits for an annualized period beginning in 1999 is 
established.  38 U.S.C.A. §§ 1541, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A death certificate shows that the veteran died on April [redacted], 
1999.

In April 1999 the appellant received a Notice of Award from 
the Social Security Administration informing her that she was 
being awarded a lump-sum payment of $255.00 for a period 
through March 1999 due to the veteran's death, and $966 a 
month thereafter beginning in April 1999.  

An April 1999 funeral home invoice shows a total outstanding 
balance of $7994.75 for the veteran's burial expenses.

On file is an Insurance Assignment document dated in April 
1999 showing that the appellant was entitled to receive 
insurance proceeds on the life of the veteran and that she 
was assigning $7994.75 of such proceeds to the funeral home 
to cover her indebtedness.  The document instructs that the 
check be payable to the funeral home and that the remainder 
of any proceeds be paid to the appellant.

The appellant filed a claim for VA death pension benefits in 
May 1999.  The appellant reported a total monthly income of 
$1011.50 consisting of a $966 Social Security payment and an 
additional Medicare deduction of $45.50.

A May 1999 invoice from Waynesboro Memorials shows that the 
appellant had an outstanding balance of $1332.38 for a 
headstone for the veteran.

A funeral home receipt shows that a payment of $5051.72 was 
made by an insurance company on the veteran's account on May 
26, 1999, leaving a balance of $2993.03.  

A second funeral home receipt shows that the appellant made a 
payment of $2543.03 in June 1999 on the veteran's account 
leaving a zero balance.

Receipts from Waynesboro Memorials show that the appellant 
made a June 1999 payment of $200 and a July 1999 payment of 
$1132.38 for a monument for the veteran resulting in a zero 
balance.

In June 1999 the RO denied the appellant's claim for 
nonservice-connected (improved) death benefits on the basis 
that her annual income for VA purposes exceeded the maximum 
annual pension rate.

In July 1999 the appellant requested that her claim for death 
pension benefits be reconsidered.

The appellant completed an Improved Pension Eligibility 
Verification Report in July 1999 reporting monthly social 
security income of $1011.50.  She also reported expenses 
including monthly Medicare premium payments of $45.50 
totaling $546 annually, and monthly AARP health insurance of 
$88.00 totaling $1956 annually.

According to an August 1999 Report of Contact, the funeral 
home informed the RO that $5051.72 had been paid by an 
insurance company on the veteran's account in early May 1999.  
The funeral home also informed the RO that the veteran's 
family requested that that payment be held for 45 days.

In a September 1999 decision, the RO again denied the 
appellant's claim for death pension benefits.

Later in September 1999, the RO received a letter from the 
funeral home noting that a check for the payment on the 
veteran's account had been received from an insurance company 
on May 7, 1999, and that a US Treasury check had been 
received on June 9, 1999.  The letter states that the funeral 
expenses were paid in full on June 29, 1999.

In September 1999 the appellant requested that her claim for 
death pension benefits be reconsidered.

In January 2000 the RO again denied the appellant's claim for 
death pension benefits.

In a February 2000 Notice of Disagreement, the appellant 
asserted that the $5051.72 payment from the insurance company 
was a valid last expense.  She said that the insurance had 
been accredited to her and was not a "pre-need" insurance.  
She also said that she authorized that the payment to the 
funeral home not be cashed until June 1999.

In February 2000 the appellant completed an Improved Pension 
Eligibility Verification Report again noting that her only 
monthly income was from the Social Security Administration in 
the amount of $1011.50.  She also noted annual premiums 
totaling $546 for Medicare and $1060 for AARP health 
insurance.  She said that she paid $594 for medicine from 
June 1, 1999 to December 31, 1999.

Analysis

The RO has met its duty to assist the appellant in the 
development of her claim for improved pension benefits under 
the Veterans claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
collect information pertinent to the claim including Improved 
Pension Eligibility Verification Reports (VA Form 21-0518) 
and Request for Details of Expenses (VA Form 21-8049). 

Subject to certain requirements, including income, VA 
improved death pension benefits are payable to a surviving 
spouse of each veteran of a period of war.  38 U.S.C.A. 
§ 1541 (West 1991); see 38 U.S.C.A. § 101(8)(9).  The maximum 
rate of improved death pension is reduced by the amount of 
the countable annual income of the surviving spouse.  
38 C.F.R. § 3.23(b) (2000).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

There are exclusions from a surviving spouse's income for 
purposes of determining entitlement to pension benefits.  
Such exclusions include expenses of last illness, burials and 
just debts.  38 C.F.R. § 3.272(h).  Unless otherwise 
provided, expenses deducted under this section are deductible 
only during the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid. Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  Id.  

Effective December 1, 1998, the maximum annual pension rate 
for a surviving spouse with no dependents was $5884.00.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; see VA ADJUDICATION AND 
PROCEDURE MANUAL M21-1, Part I, Appendix B.  Medical expenses 
in excess of 5 percent of the maximum annual pension rate may 
be excluded from an individuals annual income for the same 
12-month period to the extent they were paid and 
unreimbursed.  38 C.F.R. § 3.272(g)(2).

In the instant case, the appellant's May 1999 claim for VA 
pension benefits, as well as Improved Pension Eligibility 
Verification Reports completed in July 1999 and February 
2000, show a total monthly income of $1011.50.  This amount 
is comprised of social security income of $966.00 and an 
additional Medicare deduction of $45.50.  When calculated 
annually, the appellant's total income comes to $12,138.00.  

By applying the exclusionary provisions of 38 C.F.R. § 3.272, 
the RO excluded from countable income a $1332.38 payment made 
by the appellant for a monument for the veteran as well as a 
$2543.03 payment made by the appellant to the funeral home 
for burial expenses.  These exclusions total $3875.41.  The 
appellant disagrees this amount, contending that the RO 
should have excluded an additional funeral home payment of 
$5051.72.  The RO did not count this payment as an exclusion 
from countable on two basis:  1) the payment was made before 
the appellant became eligible for pension benefits, and, 2) 
the payment was not made by the appellant, but rather by her 
insurance company.  See 38 C.F.R. § 3.272(h).

In regard to eligibility, the effective date of an evaluation 
and award of pension will be the date of receipt of claim 
unless such a claim was filed within 45 days from the date of 
the veteran's death.  In the latter case, the effective date 
would be first day of the month in which the veteran's death 
occurred.  38 U.S.C.A. §§ 1503, 1541, 5110; 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.400.  The appellant in this case 
filed her original claim on May 24, 1999, over 45 days after 
the veteran's April [redacted], 1999 death.  Therefore, her 
entitlement to pension benefits, i.e., date of eligibility, 
could not arise until the date she filed her May 24, 1999 
claim.  Id. 

The appellant argues that although the funeral home received 
a check in the amount of $5051.72 prior to the date she filed 
her pension claim, ergo prior to the date of eligibility, she 
instructed the funeral home to hold the check until after she 
filed her VA claim.  Indeed, the facts show that the funeral 
home received the check on May 7, 1999, but did not cash the 
check until May 26, 1999, two days after the appellant filed 
her May 24, 1999 informal claim.  Thus, the appellant argues 
that the date of payment is the date that the funeral home 
cashed the check, not the date that the check was received.  

It is not necessary to give any further consideration as to 
when payment was actually made to the funeral home in light 
of a General Counsel Opinion issued in March 2000.  In this 
opinion, the General Counsel essentially eliminated the 
differing regulatory treatment with respect to whether a 
burial expense was made prior to or subsequent to the date of 
claim and held that VA may not rely upon the last sentence of 
38 C.F.R. § 2.272(h) (Any such expenses paid subsequent to 
death but prior to date of entitlement are not deductible) as 
a basis for denying a death pension claim or reducing the 
amount of benefits payable.  See VAOPGPREC 1-2000.  What this 
means in the appellant's case is that the $5051.72 payment 
that was made to the funeral home may not be excluded as a 
deductible expense in determining the appellant's countable 
income on the mere basis that it was paid prior the date that 
the appellant filed her May 24, 1999 claim.

Notwithstanding the above determination, it still must be 
determined whether the $5051.72 payment can be excluded from 
countable income since it was paid by an insurance company 
and not by the appellant as specified in the regulations.  
See 38 C.F.R. § 3.272(h)(1)(ii).  In this regard, an 
Insurance Assignment document shows that the appellant was 
the beneficiary of a life insurance policy on the life of the 
veteran and that in April 1999 she directed that a portion of 
the proceeds be paid to the funeral home to cover her 
indebtedness.  This document reflects the discretionary right 
that the appellant had over the proceeds.  Thus, the fact 
that the insurance company sent the funeral home a check 
rather than the appellant does not in any way change the fact 
that the funds drawn from the check belonged to the 
appellant.  Such a transaction represents an unreimbursed 
appellant-paid burial expense and should be excluded from the 
appellant's income pursuant to § 3.272(h).

By adding the $5051.72 funeral home payment to the 
appellant's existing deductions of $3875.41 ($1332.38 
monument expense plus a $2543.03 burial expense), the 
appellant's total deductions round out to $8927.00.  This 
figure, when excluded from the appellant's annual income of 
$12,138.00, reduces her countable income to $3211.00.  Since 
this figure falls below the applicable maximum improved 
pension rate of $5884.00, the appellant is legally entitled 
to improved pension benefits.  38 U.S.C.A. § 1541; 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5),(b),(d)(5).

Consideration need not be given at this time to a further 
deduction for medical expenses since the burial expense 
deduction alone entitles the appellant to the death pension 
benefit for which she seeks.  38 C.F.R. § 3.272(g)(2).


ORDER

Entitlement to improved death pension benefits for an 
annualized period beginning in 1999 is granted; subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

